In re Application of: SIBARY, Peter Raymond, et al.
 Serial No. 15/337,025
 Filed:  October 28, 2016
 Docket:  5441-112

::::
:
:


DECISION ON PETITION 
UNDER 37 CFR § 1.181


This is a decision on the petition filed February 1, 2021 filed under 37 CFR § 1.181 requesting designation that the examiner’s answer of December 1, 2020 as containing a new ground of rejection and reopen prosecution, strike the examiner’s Response to Arguments from the record, or generate a new examiner’s answer. 

The petition is being considered pursuant to 37 CFR 1.181 and no fee is required.  

The petition is DENIED.

The petition request to re-open prosecution by withdrawal of the examiner’s answer mailed on December 1, 2020, and refund all USPTO fees incurred with the purported errors in prosecution of the present application, which include the fees for the Notice of Appeal is hereby denied.

The petition request to strike the “Response to Arguments” section from the examiner’s answer mailed on December 1, 2020 is hereby denied.

The petition request to issue a new examiner’s answer that does not contain a Response to Arguments Section to replace the examiner’s answer mailed on December 1, 2020, is hereby denied.

RELEVANT BACKGROUND

The above-identified application was filed on October 28, 2016.



A reply to the February 6, 2020 final Office action was received on April 6, 2020.

An advisory action was issued on May 11, 2020.

A notice of appeal was submitted on June 11, 2020, along with a pre-brief conference request.  The pre-brief conference resulted in agreeance to proceed to the Patent Trial and Appeal Board (PTAB) and the conference decision was issued on July 13, 2020.

An appeal brief was submitted by petitioner on August 13, 2020. 

An examiner’s answer was issued on December 1, 2020, which identifies all rejections contained within the final Office action as applicable for appeal and includes a Response to Argument in section (2) thereof.

A petition was received on February 1, 2021, requesting the relief identified above.

ANALYSIS

With respect to the question of “do the assertions in the Examiner's (sic.) constitute new grounds of rejection” (Petition, pg. 9):

Statutes

MPEP 1207.03(a)(II) states, “If the examiner’s answer cites a different portion of an applied reference which goes no farther than, and merely elaborates upon, what is taught in the previously cited portion of that reference, then the rejection does not constitute a new ground of rejection. For example, in In re DBC, 545 F.3d 1373, 89 USPQ2d 1123 (Fed. Cir. 2008), the examiner rejected the claims under 35 U.S.C. 103 over a combination of references, including the English translation of the abstract for a Japanese patent. The examiner cited the English abstract for two claim limitations: (1) Mangosteen rind, and (2) fruit or vegetable juice. The Board affirmed the rejection under 35 U.S.C. 103 over the same references, but instead of citing the abstract, the Board cited an Example on page 16 of the English translation of the Japanese reference, which was not before the examiner. DBC, 545 F.3d at 1381, 89 USPQ2d at 1129. Importantly, the Board cited the Example for the same two claim limitations taught in the abstract, and the Example merely elaborated upon the medicinal qualities of the mangosteen rind (which medicinal qualities were not claimed) and taught orange juice as the preferred fruit juice (while the claim merely recited fruit or vegetable juice). Hence, the Example merely provided a more specific disclosure of the same two 

Facts

Petitioner lists purported facts itemized as A-Q in the Statement of Facts section spanning pages 10-12 of the petition received February 1, 2021.

Item A provides a quoted excerpt from page 8 of the examiner’s answer. Items B-E are related to the excerpted passage in item A, and are addressed in detail below in the arguments section. Item F is also related to the excerpted passage in item A, and appears to be an argument, also addressed in detail below in the arguments section.

Item G provides an excerpted annotated figure from page 20 of the examiner’s answer. Items H-J are related to item G, and do not appear to be facts, but rather assertions and arguments, which are addressed in detail below in the arguments section.

Item K provides a quoted excerpt from page 21 of the examiner’s answer, items L and M are related thereto, and discussed below in detail in the arguments section.

Item N provides a quoted excerpt from page 21 of the examiner’s answer, items O and P are related thereto, and discussed below in detail in the arguments section.  

Item Q provides a quoted excerpt from page 22 of the examiner’s answer.

Arguments

Petitioner argues that the examiner’s answer contains new grounds of rejection spanning pages 13-17 of the petition received February 1, 2021. Petitioner lists Items A and B, of which Item B has 32 points. However, Item A is merely a conclusion, and is not an argument. Further, numerous of the items listed in B1-B32 are statements of facts or citations to case law or the MPEP (specifically, Items B1, 2, 4-8). Thus, only items that actually relate to arguments are addressed below.  It is further noted that petitioner appears to have included arguments in the statements of facts (as noted above), which arguments are addressed in detail below.

Specifically, in response to petitioner’s argument item B3, the statement “otherwise the Examiner would not have placed the new grounds of rejection on the record in the Response to Arguments” appears to be a conclusory statement.  First, for the reasons discussed in detail below, there are no new grounds of rejection introduced in the examiner’s answer.  Secondly, it is not clear how this statement has any bearing on whether a new grounds of rejection was introduced or not.


In response to petitioner’s assertions in Items B10-B17 (which also appear to correlate with items N-Q of the Statement of Facts on page 12 of the petition received February 1, 2021) that “For the first time, the Examiner proffers the new fact that we have not shown unexpected results or criticality”, it is noted that the final Office action issued on February 6, 2020 clearly identified this language, at least on pages 8-9 thereof.  Thus, petitioner’s assertion that the examiner has presented a new grounds of rejection that petitioner has never before had an opportunity to respond to is simply unsupported by the prosecution record.  For this reason, petitioner’s assertions in Items B10-B17 (which also appear to correlate with items N-Q of the Statement of Facts on page 12 of the petition received February 1, 2021) are insufficient to show that the examiner has introduced a new grounds of rejection.

In response to petitioner’s assertions in Items B18-24 (which also correlate with items A-F of the Statement of Facts on page 10 of the petition received February 1, 2021) that reference to the word “tightly” should be considered a new fact, and any discussion thereof is considered a new rationale, the following is duly noted. The identification of Figs. 2A-2B for showing the features recited in claim 1 of an implantable stimulating assembly including the hydrogel sleeves 202 as meeting the claimed language of “a barrier extending about the electrode contact on an outside of the carrier member” were noted within the final Office action issued on February 6, 2020 on page 2 thereof. The interpretation of the hydrogel sleeves 202 as meeting the claimed language of “a barrier extending about the electrode contact on an outside of the carrier member” has not changed. On pages 43-44 of the appeal brief submitted by petitioner on August 13, 2020, petitioner challenged the broadest reasonable interpretation (BRI) for the claim language “a barrier extending about” and further challenged that the recited hydrogel sleeves 202 did not meet the claim language of a “barrier extending about.” In response to the challenge, additional explanation of the hydrogel sleeves 202 shown within Figs. 2A-2B was provided by way of citation to paragraph [0017] of Jolly, which merely provides further explanation of Figs. 2A-2B including the hydrogel sleeves 202, which were previously discussed on page 2 of the final Office action issued on February 6, 2020. Specifically, the language recited within paragraph [0017] of Jolly, including the “tightly around the outer surface” language, merely provides additional explanation of the hydrogel sleeves 202 which were identified as meeting the “barrier extending about the electrode contact on an outside of the carrier member” language of claim 1 on page 2 of the final Office action issued on February 6, 2020.  Therefore, the reference to paragraph [0017] of Jolly, and to the usage of the word “tightly” therein in the examiner’s answer, does not constitute a new grounds of rejection, in accordance with the procedures set forth in MPEP 1207.03(a)(II).

In response to petitioner’s assertions in Items B25-27 (which also correlate with items G-J of the Statement of Facts on page 11 of the petition received February 1, 2021) that “this is a new rationale based on a newly proffered fact”, it is noted that the final Office action issued on 

In response to petitioner’s assertions in Items B28-32 (which also correlate with items K-M of the Statement of Facts on pages 11-12 of the petition received February 1, 2021) that “the Examiner relies on these new rationales and new facts”, it is noted that the final Office action issued on February 6, 2020 clearly identifies these facts and rationales, at least in reference to claim 14 spanning pages 3-4 thereof, as well as in reference to claim 13 on page 4 thereof. Thus, petitioner’s assertion that the examiner has presented a new grounds of rejection that petitioner has never before had an opportunity to respond to is simply unsupported by the prosecution record.  For this reason, petitioner’s assertions in Items B28-32 (which also correlate with items K-M of the Statement of Facts on page 12 of the petition received February 1, 2021) are insufficient to show that the examiner has introduced a new grounds of rejection.

With respect to the request for refund of all USPTO fees incurred due to supposed errors in prosecution of the present application, which include the fees for the Notice of Appeal:

Petitioner requests a refund of the appeal fees paid in the above-identified application on the basis that the fees in question were incurred as a result of errors in prosecution of the present application.

A fee may be refunded if the fee was paid by mistake (e.g., fee paid when no fee is required) or in excess of the amount of fee that is required. See Ex parte Grady, 59 USPQ 276,277 (Comm'r Pat. 1943) (the statutory authorization for the refund of fees under the "by mistake" clause is applicable only to a mistake relating to the fee payment). When an applicant takes an action "by mistake" (e.g., files an application "by mistake"), the submission of fees required to take that action (e.g., a filing fee submitted with such application) is not a "fee paid by mistake" within the meaning of 35 U.S.C. § 42(d). 

Regardless of the propriety of the rejections presented during prosecution of the above-identified application, petitioner submitted the notice of appeal and paid the $800 fee for filing the notice of appeal on March 26, 2019, for the purpose of continuing proceedings in the above-identified application. Therefore, the appeal fees were not paid "by mistake" or in "any amount" in "excess See Miessner v. United States, 228 F.2d 643 (D.C. Cir. 1955); Opinion of the Comptroller General of the United States, 113 USPQ 28 (Comp. Gen. 1957); Ex Parte Grady 59 USPQ 276 (Comm'r Pat. 1943). See MPEP § 607.02. Therefore, a refund of the appeal fee is not warranted.

CONCLUSION

For the reasons stated above, the relief requested by petitioner will not be granted. Specifically, the examiner’s answer is not found to contain new grounds of rejection and as such, the examiner will not reopen prosecution and there will be no new examiner’s answer prepared. 

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision, 37 CFR 1.181(f). No extension of time under 37 CFR 1.136(a) will be permitted. The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings (37 CFR 1.181(f)). The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181” and directed to the Office of the Deputy Commissioner for Patent Examination Policy at Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.  See MPEP § 1002.02(b). 

Any inquiry regarding this decision should be directed to David Duffy, Quality Assurance Specialist, at (571) 272-1574.

PETITION DENIED

/EDWARD LEFKOWITZ/Director, Technology Center 3700